Citation Nr: 1709745	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957.  The Veteran died in March 2012.  The Appellant is the Veteran's spouse.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran filed an initial claim for benefits in August 2007 but passed away while the claim remained pending.  The Appellant filed a claim for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for a Surviving Spouse, and burial benefits.  Burial benefits and service connection for cause of death were both denied in February 2013.  The Appellant was substituted in for the Veteran in October 2014.  Service connection for DIC for cause of death  and PTSD for purposes of accrued benefits were granted in a November 2015 decision. The only claim that is still pending is the Veteran's claim for service connection for depression, as reflected above.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

When filing the formal appeal to the Board, dated in February 2010, the Veteran requested a hearing via live videoconferencing equipment.  The Appellant was scheduled for such a hearing, but withdrew the request in a statement signed February 23, 2017.  However, in a statement signed February 28, 2017, the Appellant indicated that the withdrawal request was submitted in error and she reaffirmed a desire for a hearing.  The Appellant has a right to have this hearing prior to deciding the appeal of this claim.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2016).  Since the AOJ, rather than the Board, schedules this type of hearing, the Board must remand this claim to schedule a hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing before a member of the Board at the earliest opportunity.  Notify the Appellant and the Appellant's representative of the date, time, and location of this hearing, and place of copy of this notification in the claims file.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

